department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division jan itep rkn an _ i u i l xxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxx legend taxpayer a xxxxxxxxxxx decedent b xxxxxxxxxxx ira x xxxxxxxxxxx trust t bank c xxxxxxxxxxx xxxxxxxxxxx amount d xxxxxxxxxxx individual m xxxxxxxxxxx date date xxxxxxxxxxx xxxxxxxxxxx dear xxxxxxxxxxxxx this letter is in response to your request dated date as supplemented by correspondence dated date submitted on your behalf by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a received a distribution of amount d on date from ira x taxpayer a asserts that her failure to accomplish a rollover of amount d within the 60-day period prescribed by sec_408 of the code was due to an error committed by individual m and bank c taxpayer a’s husband decedent b was the owner of ira x decedent b passed away on date decedent b named taxpayer a as primary beneficiary of ira x on date upon the direction of individual m amount d was transferred from ira x to trust t without taxpayer a’s authorization or consent it was never taxpayer a’s intention to create a taxable_distribution taxpayer a represents that she does not recall ever giving permission to individual m to transfer ira x to trust t taxpayer a further represents that bank c never had her sign any paperwork directing that ira x be transferred to her trust account documentation submitted by individual m states that taxpayer a did not sign any such paperwork because of an oversight on the part of bank c individual m further states that before the transfer he did not inform her of the ability to make a spousal_rollover taxpayer a first became aware that the transferring of ira x to trust t was a taxable_event when she went to her accountant for preparation of her income_tax return based on the foregoing facts and representations you request that the internal_revenue_service service waive the 60-day rollover requirement contained in sec_408 of the code with respect to amount d sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code requires generally that any amount distributed from a qualified_trust or individual_retirement_plan must be transferred to an eligible_retirement_plan no later than the day following the day of receipt in order to avoid inclusion in the distributee’s gross_income sec_408a of the code and treasury regulations regulations sec_1_408a-1 through 408a-9 provide the rules governing roth iras section 1408a-1 q a1 b of regulations provides in relevant part that roth iras are treated as traditional iras except where the code specifies different treatment sec_1_408a-6 q a b of the regulations provides in relevant part that if the sole beneficiary of a decedent's roth_ira is the decedent’s spouse such spouse may delay distributions until the decedent would have attained age or may treat the roth_ira as his or her own sec_1_408a-8 q a1 b of the regulations provides that the phrase treat an ira as his or her own means to treat an ira for which a surviving_spouse is the sole beneficiary as his or her ira after the death of the ira owner in accordance with the terms of the ira instrument or in the manner provided in the regulations under sec_408 or b of the code sec_1_408a-2 q a of the regulations provides in relevant part that the effect of a surviving_spouse of a roth_ira owner treating a roth_ira as his or her own as of a date the roth_ira is treated from that date forward as though it were established for the benefit of the surviving_spouse and not the original roth_ira owner sec_1_408-8 q a of the regulations provides that a surviving_spouse may elect to treat the spouse’s entire_interest as a beneficiary in an individual’s ira as the spouse’s own ira in order to make this election the spouse must be the sole beneficiary of the ira and have an unlimited right to withdraw amounts from the ira sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted is consistent with taxpayer a’s assertions that the failure to accomplish a timely rollover was due to an error committed by individual m and bank c therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount d from ira x taxpayer a is granted a period of days from the issuance of this letter_ruling to contribute amount d into a rollover roth_ira provided all other requirements of code sec_408 except the 60-day requirement are met with respect to such contribution the contribution of amount d will be considered a rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter is being sent to your authorized representative pursuant to a power_of_attorney on file with this office if you have any questions concerning this ruling please contact xxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxxxxx at xxxxxxxxxxxxxxxxxxxx all correspondence should be addressed to se t ep ra t3 sincerely yours nhe ix few carolyn e zimmerman acting manager employee_plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose cc xxxxxxxxxxxxx
